DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille (U.S. 2010/0020849).
	Regarding claim 1, Wille teaches a sensor device, comprising: a housing 10 having at least two or more vents (400, 500); and a sensor component 90 mounted in the housing, wherein the sensor component being is located on a path 600 connecting two of the vents.
	Regarding claim 2, Wille further teaches wherein the sensor component includes a temperature sensor, a humidity sensor, or a microphone (see para. 0012, “temperature sensor 90”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Moore (WO 2009/139765).
	Wille further teaches wherein the sensor component is located on a path 600 connecting two of the vents (400, 500) in substantially adjacent surfaces of the housing 10 (see figure 2).
	However, Wille does not explicitly teach wherein the vents are on substantially facing surfaces of the housing.
	Moore teaches a similar sensor device comprising a housing 200 with ventilation openings 230 which are substantially facing each other.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wille with the teachings of Moore in since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Graff et al. (U.S, 2016/0169713, hereafter referred to as Graff).
	Regarding claims 4, 5, 9, Wille teaches wherein the housing contains a substrate on which the sensor component is mounted, wherein the substrate includes a fixture that fixes the substrate to the housing (see figure 2).
However Wille does not explicitly teach wherein the substrate includes a fixture that fixes the substrate to the housing and a tongue piece extending from the fixture, and wherein the sensor component includes a temperature sensor or a humidity sensor, and is located on the tongue piece.
Graff teaches a similar sensor device which comprises a tongue piece 48, and wherein the sensor component includes a temperature sensor or a humidity sensor 32, and is located on the tongue piece (see figure 5A); wherein the tongue piece has an edge that is at least partially defined by a slit in the substrate (see figure 5B).
.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Aoki et al. (2008/0066477, hereafter referred to as Aoki).
Regarding claims 7 and 12, Wille teaches the claimed limitations except wherein the substrate is substantially rectangular and has two substantially diagonally opposite ends on one of which the temperature sensor is located and the other one of which a component having highest heat generation is located.
Aoki teaches a similar sensor device comprising a temperature sensor 23; Aoki further teaches wherein ‘the humidity sensor 17 and the arithmetic processing unit 20 are located at positions separated from each other on the first surface of the circuit board 14, so that the humidity sensor 17 and a humidity detection environment of the humidity sensor 17 will not be affected by heat generated from the arithmetic processing unit 20. As shown in FIG. 2, for example, the humidity sensor 17 is located adjacent to a corner of the circuit board 14, and the arithmetic processing unit 20 is located at a position adjacent to a diagonally opposite corner’ (see para, 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wille with the teachings of Aoki so that the temperature/humidity sensor and a corresponding detection environment of the sensor will not be affected by heat generated from the component having highest heat generation (ie. arithmetic processing unit).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Moore (WO 2009/139765), and further in view of Graff et al. (U.S, 2016/0169713, hereafter referred to as Graff).
	Regarding claim 10, Wille in view of Moore teaches wherein the housing contains a substrate on which the sensor component is mounted, wherein the substrate includes a fixture that fixes the substrate to the housing (see figure 2).
However Wille does not explicitly teach wherein the substrate includes a fixture that fixes the substrate to the housing and a tongue piece extending from the fixture, and wherein the sensor component includes a temperature sensor or a humidity sensor, and is located on the tongue piece.
Graff teaches a similar sensor device which comprises a tongue piece 48, and wherein the sensor component includes a temperature sensor or a humidity sensor 32, and is located on the tongue piece (see figure 5A); wherein the tongue piece has an edge that is at least partially defined by a slit in the substrate (see figure 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wille with the teachings of Moore and Graff in order to reduce thermal mass by adding tongue portion 48 of the printed circuit board 30, and enable the sensor element 32 to be more sensitive to temperature and/or humidity fluctuations.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Moore, and further in view of Aoki.
Regarding claim 13, Wille as modified by Moore teaches the claimed limitations except wherein the substrate is substantially rectangular and has two substantially diagonally opposite ends on one of 
Aoki teaches a similar sensor device comprising a temperature sensor 23; Aoki further teaches wherein ‘the humidity sensor 17 and the arithmetic processing unit 20 are located at positions separated from each other on the first surface of the circuit board 14, so that the humidity sensor 17 and a humidity detection environment of the humidity sensor 17 will not be affected by heat generated from the arithmetic processing unit 20. As shown in FIG. 2, for example, the humidity sensor 17 is located adjacent to a corner of the circuit board 14, and the arithmetic processing unit 20 is located at a position adjacent to a diagonally opposite corner’ (see para, 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wille with the teachings of Moore and Aoki so that the temperature/humidity sensor and a corresponding detection environment of the sensor will not be affected by heat generated from the component having highest heat generation (ie. arithmetic processing unit).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wille in view of Graff and further in view of Aoki.
Regarding claims 14-16, Wille as modified by Graff teaches the claimed limitations except wherein the substrate is substantially rectangular and has two substantially diagonally opposite ends on one of which the temperature sensor is located and the other one of which a component having highest heat generation is located.
Aoki teaches a similar sensor device comprising a temperature sensor 23; Aoki further teaches wherein ‘the humidity sensor 17 and the arithmetic processing unit 20 are located at positions separated from each other on the first surface of the circuit board 14, so that the humidity sensor 17 and a humidity detection environment of the humidity sensor 17 will not be affected by heat generated from the arithmetic processing unit 20. As shown in FIG. 2, for example, the humidity sensor 17 is located adjacent to a corner of the circuit board 14, and the arithmetic processing unit 20 is located at a position adjacent to a diagonally opposite corner’ (see para, 0038). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Wille with the teachings of Graff and Aoki so that the temperature/humidity sensor and a corresponding detection environment of the sensor will not be affected by heat generated from the component having highest heat generation (ie. arithmetic processing unit).

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMEL E WILLIAMS/               Examiner, Art Unit 2855